                              Case 8:19-bk-04971-MGW                              Doc 39         Filed 06/11/19              Page 1 of 34




 Fill in this information to identify the case:

 Debtor name         Gateway Radiology Consultants P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8-19-bk-4971 MGW
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule             20 Largest
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Equity Security Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 11, 2019                           X /s/ Gagandeep Manget M.D.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Gagandeep Manget M.D.
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 8:19-bk-04971-MGW                           Doc 39          Filed 06/11/19                Page 2 of 34


 Fill in this information to identify the case:
 Debtor name Gateway Radiology Consultants P.A.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                              X Check if this is an

 Case number (if known):                8-19-bk-4971 MGW                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Achieva Credit                                                  UCC blanket                                     $2,925,000.00                $350,000.00             $2,575,000.00
 Union                                                           4800 Equipment
 c/o Trenam, Kemker,                                             MR, PET/CT,
 Scharf,                                                         Nucler Calera,
 200 Central Ave                                                 Mammo, DXA,
 Suite 1600                                                      X-ray
 Saint Petersburg, FL
 33701
 Achieva Credit                                                  90 days or less:                                      Unknown                $540,000.00                  Unknown
 Union                                                           accounts
 c/o Trenam, Kemker,                                             average collected
 Scharf,                                                         month May 2019
 200 Central Ave                                                 projections based
 Suite 1600                                                      on past
 Saint Petersburg, FL                                            collections
 33701
 American Express                                                                                                                                                         $54,176.40
 PO Box 650448
 Dallas, TX 75265
 Cherry Bekaert LLP                                                                                                                                                         $9,250.00
 PO Box 25549
 Richmond, VA
 23260
 Chetan Raina                                                    ucc 4800 64 slice                                  $860,000.00               $100,000.00               $760,000.00
 3119 Bayshore Blvd                                              CT
 NE                                                              also ucc pet/ct
 Saint Petersburg, FL                                            lake wales
 33707
 Choice Health                                                   Choice equipment                                    $61,111.08                 $40,000.00                $21,111.08
 US Bank Equipment                                               LW, DXA, St. Pete
 Finance                                                         DXA
 PO Box 954236                                                   and X ray
 Saint Louis, MO
 63195-4236




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                   Case 8:19-bk-04971-MGW                           Doc 39          Filed 06/11/19                Page 3 of 34


 Debtor    Gateway Radiology Consultants P.A.                                                                 Case number (if known)         8-19-bk-4971 MGW
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 EverBank                                                        St. Pete Mammo, Unliquidated                       $478,356.31               $100,000.00               $378,356.31
 Commercial Finance                                              LW Mammo, DXA, Disputed
 TIAA Bank                                                       and Misc
 10 Waterview Blvd                                               Equipment.
 Paterson, NJ 07504
 FL Legal Group                                                  services                                                                                                 $68,285.00
 2700 W Dr. MLK
 Blvd
 Suite 400
 Tampa, FL 33607
 Gagandeep S.                                                    unpaid salary                                                                                        $1,348,882.61
 Mangat MD
 3119 Bayshore Blvd.
 NE
 Saint Petersburg, FL
 33703
 Harish Patel                                                    loan for GRC                                                                                             $45,000.00
 7620 Paradise Point                                             payroll
 Circle S
 Saint Petersburg, FL
 33711
 Henry Schein, Inc.                                                                     Contingent                                                                        $69,582.15
 c/o Wetherington                                                                       Unliquidated
 Hamilton, E                                                                            Disputed
 1010 N. Florida Ave
 Tampa, FL 33602
 KK Real Estate LLC                                              lake wales                                                                                             $973,984.24
 c/o Burr and Forman                                             property
 LLP
 200 S Orange Ave
 Suite 800
 Orlando, FL 32801
 Philips Healthcare                                              Lake Wales 1.5     Disputed                     $6,250,000.00                $400,000.00             $5,850,000.00
 (DE)                                                            tESLA MRI, 1
 Philips North                                                   untrasound, x-ray,
 America LLC                                                     cath lab,
 3000 Minuteman
 Road
 Andover, MA 01810
 Radiographic                                                    MRI Gradiant                                                                                             $58,872.20
 Engineering                                                     replacement
 PO Box 2577
 Pinellas Park, FL
 33780
 RH Fund XIV                                                     4800 Equipment                                      $94,195.00               $350,000.00                 $94,195.00
 2250 NW Flanders                                                MR, PET/CT,
 St                                                              Nucler CaMERA
 Suite Garden 02
 Attention: Bobby                                                Mammo, DXA,
 Barnett                                                         X-ray
 Portland, OR 97210



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                   Case 8:19-bk-04971-MGW                           Doc 39          Filed 06/11/19                Page 4 of 34


 Debtor    Gateway Radiology Consultants P.A.                                                                 Case number (if known)         8-19-bk-4971 MGW
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Vimal H. Patel MD                                               underpaid salary                                                                                     $1,373,953.66
 10408 Brentford                                                 $1,360,953.66
 Drive                                                           advance for ch 11
 Tampa, FL 33626                                                 retaine $13,000




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                   Case 8:19-bk-04971-MGW                                              Doc 39                Filed 06/11/19                         Page 5 of 34
 Fill in this information to identify the case:

 Debtor name            Gateway Radiology Consultants P.A.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)               8-19-bk-4971 MGW
                                                                                                                                                                                   X   Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                     0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       22,005,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       22,005,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       10,668,662.39


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                     0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$         4,001,986.26


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $          14,670,648.65




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                              Case 8:19-bk-04971-MGW                         Doc 39       Filed 06/11/19              Page 6 of 34
 Fill in this information to identify the case:

 Debtor name         Gateway Radiology Consultants P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8-19-bk-4971 MGW
                                                                                                                                 X      Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                     Current value of
                                                                                                                                         debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number
                    First Home Bank
                    9190 Seminole Boulevard
           3.1.     Seminole, Fl 33772                                                                                                              $300,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $300,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            540,000.00   -                                0.00 = ....                           $540,000.00
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 8:19-bk-04971-MGW                            Doc 39      Filed 06/11/19       Page 7 of 34

 Debtor         Gateway Radiology Consultants P.A.                                               Case number (If known) 8-19-bk-4971 MGW
                Name


 12.       Total of Part 3.                                                                                                          $540,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of     Valuation method used    Current value of
                                                      physical inventory         debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           mISC MEDICAL
           SUPPLIES                                                                            $0.00                                              $0.00




 23.       Total of Part 5.                                                                                                                  $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                      Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:19-bk-04971-MGW                         Doc 39      Filed 06/11/19          Page 8 of 34

 Debtor         Gateway Radiology Consultants P.A.                                            Case number (If known) 8-19-bk-4971 MGW
                Name

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           office equipment, compurter and
           communication equipment                                                          $0.00                                         $15,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $15,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           4800 Equipment
           MR, PET/CT, Nucler CaMERA
           Mammo, DXA, X-ray                                                                $0.00                                        $350,000.00


           Choice equipment
           LW, DXA, St. Pete DXA
           and X ray                                                                        $0.00                                         $40,000.00


           St. Pete Mammo, LW Mammo, DXA, and Misc
           Equipment.                                                                       $0.00                                        $100,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:19-bk-04971-MGW                         Doc 39      Filed 06/11/19          Page 9 of 34

 Debtor         Gateway Radiology Consultants P.A.                                            Case number (If known) 8-19-bk-4971 MGW
                Name

            Lake Wales 1.5 tESLA MRI, 1 untrasound,
            x-ray, cath lab,                                                                $0.00                                        $400,000.00


            lake wales property                                                             $0.00                                         $10,000.00



 51.        Total of Part 8.                                                                                                         $900,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Gateway Radiology.com                                                           $0.00                                           Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            going concern value of company
            requires current radiologists                                                   $0.00                                           Unknown




 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                         Doc 39        Filed 06/11/19         Page 10 of 34

 Debtor         Gateway Radiology Consultants P.A.                                            Case number (If known) 8-19-bk-4971 MGW
                Name


               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                            250,000.00 -                                   0.00 =
            NFL concussion study for lawsuits                         Total face amount     doubtful or uncollectible amount                 $250,000.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Choses in action against Philips Healthcare                                                                                  $20,000,000.00
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                          $20,250,000.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 8:19-bk-04971-MGW                                     Doc 39             Filed 06/11/19              Page 11 of 34

 Debtor          Gateway Radiology Consultants P.A.                                                                  Case number (If known) 8-19-bk-4971 MGW
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $300,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $540,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $15,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $900,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $20,250,000.00

 91. Total. Add lines 80 through 90 for each column                                                       $22,005,000.00             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $22,005,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                              Case 8:19-bk-04971-MGW                             Doc 39           Filed 06/11/19        Page 12 of 34
 Fill in this information to identify the case:

 Debtor name         Gateway Radiology Consultants P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)             8-19-bk-4971 MGW
                                                                                                                                        X     Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                     Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim              Value of collateral
                                                                                                                                                 that supports this
                                                                                                                    Do not deduct the value      claim
                                                                                                                    of collateral.
 2.1   Achieva Credit Union                           Describe debtor's property that is subject to a lien               $2,925,000.00                $350,000.00
       Creditor's Name                                UCC blanket
       c/o Trenam, Kemker,                            4800 Equipment
       Scharf,                                        MR, PET/CT, Nucler Calera,
       200 Central Ave Suite 1600                     Mammo, DXA, X-ray
       Saint Petersburg, FL 33701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Achieva Credit Union
       2. RH Fund XIV

 2.2   Achieva Credit Union                           Describe debtor's property that is subject to a lien                     Unknown                $540,000.00
       Creditor's Name                                90 days or less: accounts
       c/o Trenam, Kemker,                            average collected month May 2019
       Scharf,                                        projections based on past collections
       200 Central Ave Suite 1600
       Saint Petersburg, FL 33701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-04971-MGW                             Doc 39           Filed 06/11/19         Page 13 of 34
 Debtor       Gateway Radiology Consultants P.A.                                                       Case number (if know)      8-19-bk-4971 MGW
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Chetan Raina                                   Describe debtor's property that is subject to a lien                     $860,000.00     $100,000.00
       Creditor's Name                                ucc 4800 64 slice CT
                                                      also ucc pet/ct lake wales
       3119 Bayshore Blvd NE
       Saint Petersburg, FL 33707
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Choice Health                                  Describe debtor's property that is subject to a lien                      $61,111.08      $40,000.00
       Creditor's Name                                Choice equipment
       US Bank Equipment                              LW, DXA, St. Pete DXA
       Finance                                        and X ray
       PO Box 954236
       Saint Louis, MO 63195-4236
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       EverBank Commercial
 2.5                                                                                                                           $478,356.31     $100,000.00
       Finance                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                St. Pete Mammo, LW Mammo, DXA, and Misc
       TIAA Bank                                      Equipment.
       10 Waterview Blvd
       Paterson, NJ 07504
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 8:19-bk-04971-MGW                             Doc 39           Filed 06/11/19         Page 14 of 34
 Debtor       Gateway Radiology Consultants P.A.                                                       Case number (if know)     8-19-bk-4971 MGW
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.6   Philips Healthcare (DE)                        Describe debtor's property that is subject to a lien                 $6,250,000.00      $400,000.00
       Creditor's Name                                Lake Wales 1.5 tESLA MRI, 1 untrasound,
       Philips North America LLC                      x-ray, cath lab,
       3000 Minuteman Road
       Andover, MA 01810
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   RH Fund XIV                                    Describe debtor's property that is subject to a lien                     $94,195.00     $350,000.00
       Creditor's Name                                4800 Equipment
       2250 NW Flanders St                            MR, PET/CT, Nucler CaMERA
       Suite Garden 02
       Attention: Bobby Barnett                       Mammo, DXA, X-ray
       Portland, OR 97210
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                       Doc 39          Filed 06/11/19               Page 15 of 34
 Debtor       Gateway Radiology Consultants P.A.                                                 Case number (if know)         8-19-bk-4971 MGW
              Name



                                                                                                                         $10,668,662.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   39

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Achieva Credit Union
        President Gary Regoli                                                                             Line   2.1
        1659 Virginia Street
        Dunedin, FL 34698

        Saiber LLC c/o Marc E. Wolin
        18 Columbia Turnpike, Suite                                                                       Line   2.6
        Florham Park, NJ 07932

        TIAA Bank
        501 Riverside Ave                                                                                 Line   2.5
        Jacksonville, FL 32202




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                           Doc 39            Filed 06/11/19                  Page 16 of 34
 Fill in this information to identify the case:

 Debtor name         Gateway Radiology Consultants P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)           8-19-bk-4971 MGW
                                                                                                                                                   X   Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $54,176.40
           American Express                                                     Contingent
           PO Box 650448                                                        Unliquidated
           Dallas, TX 75265                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $9,250.00
           Cherry Bekaert LLP                                                   Contingent
           PO Box 25549                                                         Unliquidated
           Richmond, VA 23260                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $68,285.00
           FL Legal Group                                                       Contingent
           2700 W Dr. MLK Blvd                                                  Unliquidated
           Suite 400                                                            Disputed
           Tampa, FL 33607
                                                                             Basis for the claim:    services
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,348,882.61
           Gagandeep S. Mangat MD                                               Contingent
           3119 Bayshore Blvd. NE                                               Unliquidated
           Saint Petersburg, FL 33703                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    unpaid salary
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         47929                                                 Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                           Doc 39            Filed 06/11/19                    Page 17 of 34
 Debtor       Gateway Radiology Consultants P.A.                                                      Case number (if known)            8-19-bk-4971 MGW
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $45,000.00
           Harish Patel                                                         Contingent
           7620 Paradise Point Circle S                                         Unliquidated
           Saint Petersburg, FL 33711                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    loan for GRC payroll
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $69,582.15
           Henry Schein, Inc.                                                   Contingent
           c/o Wetherington Hamilton, E
                                                                                Unliquidated
           1010 N. Florida Ave
           Tampa, FL 33602                                                      Disputed

           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $973,984.24
           KK Real Estate LLC                                                   Contingent
           c/o Burr and Forman LLP                                              Unliquidated
           200 S Orange Ave Suite 800                                           Disputed
           Orlando, FL 32801
                                                                             Basis for the claim:    lake wales property
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $58,872.20
           Radiographic Engineering                                             Contingent
           PO Box 2577                                                          Unliquidated
           Pinellas Park, FL 33780                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    MRI Gradiant replacement
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,373,953.66
           Vimal H. Patel MD                                                    Contingent
           10408 Brentford Drive                                                Unliquidated
           Tampa, FL 33626                                                      Disputed
           Date(s) debt was incurred
                                                                                             underpaid salary $1,360,953.66
                                                                             Basis for the claim:
           Last 4 digits of account number                                   advance for ch 11 retaine $13,000
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Henry Schein, Inc.
           135 Duryea Road                                                                            Line     3.6
           Melville, NY 11747
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                   4,001,986.26

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                           Doc 39        Filed 06/11/19           Page 18 of 34
 Debtor       Gateway Radiology Consultants P.A.                                                  Case number (if known)   8-19-bk-4971 MGW
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $                4,001,986.26




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                       Doc 39         Filed 06/11/19         Page 19 of 34
 Fill in this information to identify the case:

 Debtor name         Gateway Radiology Consultants P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8-19-bk-4971 MGW
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   business lease at 4800
             lease is for and the nature of               Park lvd. Pinellas Park
             the debtor's interest                        FL 33781
                                                          $14,333.28
                                                          current
                                                          option 5 years
                  State the term remaining                12/1/23
                                                                                        Mid County 1
             List the contract number of any                                            4820 Park Blvd
                   government contract                                                  Pinellas Park, FL 33781


 2.2.        State what the contract or                   business lease 2100
             lease is for and the nature of               building
             the debtor's interest                        landlord is owned 50/50
                                                          by Dr.s Mangat and
                                                          Patel
                                                          $19,833 Month current
                                                          multiple options
                  State the term remaining                10/31/2020
                                                                                        Gateway Holding LLC
             List the contract number of any                                            2100 1st Ave S
                   government contract                                                  Saint Petersburg, FL 33710


 2.3.        State what the contract or                   accelerated lease
             lease is for and the nature of               claim $973,984.24
             the debtor's interest                        $14,000 month

                  State the term remaining                                              KK Real Esate LLC
                                                                                        c/o Burr and Forman
             List the contract number of any                                            200 S orrange Ave Suite 800
                   government contract                                                  Orlando, FL 32801


 2.4.        State what the contract or                   accelerated true lease
             lease is for and the nature of               claims
             the debtor's interest                        $6,250,000
                                                          Lake Wales Property           Philips Heathcare (DE)
                                                          Pet CT is defective           Philips North America LLC
                  State the term remaining                                              3000 Minuteman Road
                                                                                        Andover, MA 01810

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                              Doc 39    Filed 06/11/19         Page 20 of 34
 Debtor 1 Gateway Radiology Consultants P.A.                                                     Case number (if known)   8-19-bk-4971 MGW
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.5.        State what the contract or                   RIS/PACS Software
             lease is for and the nature of               all offices
             the debtor's interest

                  State the term remaining
                                                                                          Ramsoft USA Inc (CA)
             List the contract number of any                                              9480 Utica Ave #611
                   government contract                                                    Rancho Cucamonga, CA 91730




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                    Doc 39      Filed 06/11/19           Page 21 of 34
 Fill in this information to identify the case:

 Debtor name         Gateway Radiology Consultants P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8-19-bk-4971 MGW
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Gagandeep S.                      3119 Bayshore Blvd. NE                            Achieva Credit Union               D   2.1
             Mangat MD                         Saint Petersburg, FL 33703                                                           E/F
                                                                                                                                    G




    2.2      Gagandeep S.                      3119 Bayshore Blvd. NE                            Philips Healthcare                 D   2.6
             Mangat MD                         Saint Petersburg, FL 33703                        (DE)                               E/F
                                                                                                                                    G




    2.3      Gagandeep S.                      3119 Bayshore Blvd. NE                            Chetan Raina                       D   2.3
             Mangat MD                         Saint Petersburg, FL 33703                                                           E/F
                                                                                                                                    G




    2.4      Gagandeep S.                      3119 Bayshore Blvd. NE                            RH Fund XIV                        D   2.7
             Mangat MD                         Saint Petersburg, FL 33703                                                           E/F
                                                                                                                                    G




    2.5      Vimal H. Patel                    10408 Brentford Drive                             Achieva Credit Union               D   2.1
             MD                                Tampa, FL 33626                                                                      E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                    Doc 39    Filed 06/11/19         Page 22 of 34

 Debtor       Gateway Radiology Consultants P.A.                                       Case number (if known)   8-19-bk-4971 MGW


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Vimal H. Patel                    10408 Brentford Drive                        Philips Healthcare              D   2.6
             MD                                Tampa, FL 33626                              (DE)                            E/F
                                                                                                                            G




    2.7      Vimal H. Patel                    10408 Brentford Drive                        Chetan Raina                    D   2.3
             MD                                Tampa, FL 33626                                                              E/F
                                                                                                                            G




    2.8      Vimal H. Patel                    10408 Brentford Drive                        RH Fund XIV                     D   2.7
             MD                                Tampa, FL 33626                                                              E/F
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                 Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                            Doc 39         Filed 06/11/19             Page 23 of 34



 Fill in this information to identify the case:

 Debtor name         Gateway Radiology Consultants P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8-19-bk-4971 MGW
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $2,880,561.48
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $6,892,377.51
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $6,775,265.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                            Doc 39         Filed 06/11/19             Page 24 of 34
 Debtor       Gateway Radiology Consultants P.A.                                                        Case number (if known) 8-19-bk-4971 MGW



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               see attached list*
                                                                                                                   $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Philips Healthcare v. Gateway                     confession of              ED PA                                          Pending
                                                                 judgment                                                                  On appeal
                                                                                                                                           Concluded

       7.2.    Gateway v. Philips Medical                        damages                    Pinellas Circuit                               Pending
               Capital, et al                                                                                                              On appeal
               16-007936 CI
                                                                                                                                           Concluded

       7.3.    Achieva Credot Union v.                           debt                       Pinellas Circuit                               Pending
               Gateway                                                                                                                     On appeal
               17-002723 CI
                                                                                                                                           Concluded



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                  Case 8:19-bk-04971-MGW                 Doc 39   Filed 06/11/19        Page 25 of 34
                                            *ALL DISBURSEMENTS OVER $6825
                                           FEBRUARY 27, 2019 - MAY 27, 2019
  Date        Num                      Name                         Account               Paid Amount

03/28/2019 4950        Radiographic Engineering, Inc.    101 · 1ST HOME BANK CHECKING         59,482.10
05/15/2019 ACH         American Express                  101 · 1ST HOME BANK CHECKING         46,068.57
03/13/2019 ACH         American Express                  101 · 1ST HOME BANK CHECKING         43,739.41
03/11/2019 4885        Global Imaging Specialists, LLC   101 · 1ST HOME BANK CHECKING         34,346.00
04/09/2019 ACH         American Express                  101 · 1ST HOME BANK CHECKING         33,430.44
05/22/2019 5121        Medenet, Inc.                     101 · 1ST HOME BANK CHECKING         25,788.71
04/11/2019 4990        Medenet, Inc.                     101 · 1ST HOME BANK CHECKING         25,556.15
03/12/2019 4899        Medenet, Inc.                     101 · 1ST HOME BANK CHECKING         23,042.46
05/01/2019 5046        Radiographic Engineering, Inc.    101 · 1ST HOME BANK CHECKING         21,330.00
05/15/2019 5078        Global Imaging Specialists, LLC   101 · 1ST HOME BANK CHECKING         16,440.00
05/15/2019 5081        Global Imaging Specialists, LLC   101 · 1ST HOME BANK CHECKING         16,393.00
03/27/2019 4929        Global Imaging Specialists, LLC   101 · 1ST HOME BANK CHECKING         16,097.00
04/01/2019 4962        Mid-County I, LLC                 101 · 1ST HOME BANK CHECKING         14,333.28
05/01/2019 5041        Mid-County I, LLC                 101 · 1ST HOME BANK CHECKING         14,333.28
03/01/2019 4842        Mid-County I, LLC                 101 · 1ST HOME BANK CHECKING         13,962.78
03/01/2019 4841        Gateway Holding, LLC              101 · 1ST HOME BANK CHECKING         13,960.70
04/01/2019 4956        Gateway Holding, LLC              101 · 1ST HOME BANK CHECKING         13,960.70
05/01/2019 5040        Gateway Holding, LLC              101 · 1ST HOME BANK CHECKING         13,960.70
03/28/2019 4951        Ramsoft USA, Inc.                 101 · 1ST HOME BANK CHECKING         12,000.00
04/26/2019 5035        Ramsoft USA, Inc.                 101 · 1ST HOME BANK CHECKING         12,000.00
04/04/2019 4978        Global Imaging Specialists, LLC   101 · 1ST HOME BANK CHECKING         11,752.00
04/17/2019 5016        Radiographic Engineering, Inc.    101 · 1ST HOME BANK CHECKING         11,591.66
05/22/2019 5123        Radiographic Engineering, Inc.    101 · 1ST HOME BANK CHECKING         11,591.66
04/04/2019 4979        HQ Radiology                      101 · 1ST HOME BANK CHECKING         11,349.00
03/28/2019 ACH         Florida Blue                      101 · 1ST HOME BANK CHECKING         10,528.64
04/26/2019 ACH         Florida Blue                      101 · 1ST HOME BANK CHECKING         10,128.92
05/20/2019 5082        HQ Radiology                      101 · 1ST HOME BANK CHECKING         10,119.00
05/22/2019 5104        MedX Solutions, Inc.              101 · 1ST HOME BANK CHECKING          9,999.82
03/25/2019 4925        Radiographic Engineering, Inc.    101 · 1ST HOME BANK CHECKING          9,734.21
04/23/2019 5028        Global Imaging Specialists, LLC   101 · 1ST HOME BANK CHECKING          9,383.00
03/12/2019 4896        HQ Radiology                      101 · 1ST HOME BANK CHECKING          9,342.00
03/28/2019 4947        Norcal Mutual                     101 · 1ST HOME BANK CHECKING          8,551.00
05/01/2019 5045        MedX Solutions, Inc.              101 · 1ST HOME BANK CHECKING          8,508.73
05/09/2019 5062        James C. Neiman, MD               101 · 1ST HOME BANK CHECKING          7,920.00
03/11/2019 4884        DePuy Synthes Sales, Inc.         101 · 1ST HOME BANK CHECKING          7,752.80
03/06/2019 4868        MedX Solutions, Inc.              101 · 1ST HOME BANK CHECKING          7,599.00
03/27/2019 4930        MedX Solutions, Inc.              101 · 1ST HOME BANK CHECKING          7,599.00
05/22/2019 5103        Healthcare Management +, Inc.     101 · 1ST HOME BANK CHECKING          6,826.21
                             Case 8:19-bk-04971-MGW                              Doc 39          Filed 06/11/19          Page 26 of 34
 Debtor       Gateway Radiology Consultants P.A.                                                            Case number (if known) 8-19-bk-4971 MGW



               Case title                                        Nature of case               Court or agency's name and          Status of case
               Case number                                                                    address
       7.4.    Philips v. Gateway                                replevin                     Polk County Circuit                      Pending
               2017CA-003541                                                                                                           On appeal
                                                                                                                                       Concluded

       7.5.    Everbank Commercial                               lease                        Pinellas Circuit                         Pending
               Finance v. Gateway                                                                                                      On appeal
               17-002782 CI
                                                                                                                                       Concluded

       7.6.    KK Real Estate V, LLC v                           lease                        Polk Circuit                             Pending
               Gateway and PHilips                                                                                                     On appeal
               2018CA004451000000
                                                                                                                                       Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                             Doc 39        Filed 06/11/19             Page 27 of 34
 Debtor        Gateway Radiology Consultants P.A.                                                        Case number (if known) 8-19-bk-4971 MGW



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.
                Joel M. Aresty
                                                                     including costs $1717                                                          $13,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.    FL Legal Group
                2700 W Dr MLK Blvd
                Suite 400                                                                                                      over one
                Tampa, FL 33607                                                                                                year                 $98,956.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                            Doc 39         Filed 06/11/19             Page 28 of 34
 Debtor        Gateway Radiology Consultants P.A.                                                       Case number (if known) 8-19-bk-4971 MGW



            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services         If debtor provides meals
                                                                 the debtor provides                                                  and housing, number of
                                                                                                                                      patients in debtor’s care
       15.1.     Gateway Radiology                               radiology                                                            15,000 year
                 Consultants P.A.
                 2100 1st Ave S
                                                                 Location where patient records are maintained (if different from     How are records kept?
                 Saint Petersburg, FL 33712                      facility address). If electronic, identify any service provider.
                                                                 at facility                                                          Check all that apply:

                                                                                                                                         Electronically
                                                                                                                                         Paper

       15.2.     Gateway Radiology                               radiology                                                            35,000
                 Consultants P.A.
                 4800 Park Blvd
                                                                 Location where patient records are maintained (if different from     How are records kept?
                 Pinellas Park, FL 33781                         facility address). If electronic, identify any service provider.
                                                                 lfacility                                                            Check all that apply:

                                                                                                                                         Electronically
                                                                                                                                         Paper


 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  medical records
                  HIPAA compliant
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Gateway Retirement                                                                         EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                            Doc 39         Filed 06/11/19             Page 29 of 34
 Debtor      Gateway Radiology Consultants P.A.                                                         Case number (if known) 8-19-bk-4971 MGW




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       storage                                                       Sonya Soriano                        business records                        No
                                                                     2100 1st Ave S                                                               Yes
                                                                     St Petersburg FL 33713



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                            Doc 39         Filed 06/11/19              Page 30 of 34
 Debtor      Gateway Radiology Consultants P.A.                                                         Case number (if known) 8-19-bk-4971 MGW



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                            Doc 39         Filed 06/11/19             Page 31 of 34
 Debtor      Gateway Radiology Consultants P.A.                                                         Case number (if known) 8-19-bk-4971 MGW



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gagandeep S. Mangat MD                         3119 Bayshore Blvd. NE                              president                             50%
                                                      Saint Petersburg, FL 33703

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Vimal H. Patel MD                              10408 Brentford Drive                               vice president                        50%
                                                      Tampa, FL 33626



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Gagandeep S. Mangat MD
       .    3119 Bayshore Blvd. NE
               Saint Petersburg, FL 33703                                                                                                   medical doctor

               Relationship to debtor
               50% owner and President


       30.2 Vimal H. Patel MD
       .    10408 Brentford Drive
               Tampa, FL 33626                                                                                                              doctor

               Relationship to debtor
               officer and doctor


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                            Doc 39         Filed 06/11/19             Page 32 of 34
 Debtor      Gateway Radiology Consultants P.A.                                                         Case number (if known) 8-19-bk-4971 MGW



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Gateway Radiologt Consultants P.A. Retirement Plan                                                         EIN:        XX-XXXXXXX

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 11, 2019

 /s/ Gagandeep Manget M.D.                                              Gagandeep Manget M.D.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                          Doc 39         Filed 06/11/19              Page 33 of 34

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Gateway Radiology Consultants P.A.                                                                        Case No.       8-19-bk-4971 MGW
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Gagandeep S. Mangat MD                                                                                                          50%
 3119 Bayshore Blvd. NE
 Saint Petersburg, FL 33703

 Vimal H. Patel MD                                                                                                               50%
 10408 Brentford Drive
 Tampa, FL 33626


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 11, 2019                                                          Signature /s/ Gagandeep Manget M.D.
                                                                                            Gagandeep Manget M.D.

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-04971-MGW                           Doc 39      Filed 06/11/19       Page 34 of 34
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        Middle District of Florida
 In re       Gateway Radiology Consultants P.A.                                                               Case No.      8-19-bk-4971 MGW
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 13,000.00
             Prior to the filing of this statement I have received                                        $                 13,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Dr. Patel
                                                                     plus $440 hour plus costs

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 11, 2019                                                                 /s/ Joel M. Aresty
     Date                                                                          Joel M. Aresty 197483
                                                                                   Signature of Attorney
                                                                                   Joel M. Aresty P.A.
                                                                                   309 1st Ave S
                                                                                   Tierra Verde, FL 33715
                                                                                   305-904-1903 Fax: 800-559-1870
                                                                                   aresty@icloud.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
